IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS

                                        NO. WR-79,933-03


                              IN RE ROBERT BURROW, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                         CAUSE NOS. 983040-A AND 983041-A
               IN THE 228TH DISTRICT COURT FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed two applications for writs

of habeas corpus in the 228th District Court of Harris County, that more than 35 days have elapsed,

and that the applications have not yet been forwarded to this Court. The district court entered an

order designating issues in each case on November 2, 2011.

       Respondent, the Judge of the 228th District Court of Harris County, shall file a response with

this Court by having the District Clerk submit the records on such habeas corpus applications. In

the alternative, Respondent may resolve the issues set out in the orders designating issues and then
                                                                                                  -2-

have the District Clerk submit the records on such applications. In either case, Respondent’s answer

shall be submitted within 30 days of the date of this order. This application for leave to file a writ

of mandamus will be held in abeyance until Respondent has submitted his response.



Filed: September 24, 2014
Do not publish